Case: 15-10440      Document: 00513382892         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10440
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE CASTILLO-NUNEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:14-CR-96-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Castillo-Nunez raises
an argument that is foreclosed by United States v. Tuma, 738 F.3d 681 (5th
Cir. 2013). In Tuma, we held that Alleyne v. United States, 133 S. Ct. 2151
(2013) applies “only to facts that increase a statutory mandatory minimum
sentence” and rejected the argument that Alleyne requires that any fact that
increases a defendant’s minimum sentence, including facts that raise the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10440   Document: 00513382892    Page: 2   Date Filed: 02/17/2016


                               No. 15-10440

guidelines range, be found by a jury beyond a reasonable doubt. Tuma, 738
F.3d at 693. The motion for summary affirmance is GRANTED, the alternative
request for an extension of time is DENIED, and the judgment of the district
court is AFFIRMED.




                                     2